Citation Nr: 0106268	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-24 5532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for respiratory 
conditions, including chronic obstructive pulmonary disease 
and emphysema, to include as secondary to nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and T. M.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran contends he began smoking cigarettes during his 
active duty service, resulting in inservice nicotine 
dependence, which has caused respiratory conditions, 
including chronic obstructive pulmonary disease (COPD) and 
emphysema.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).  In secondary service 
connection cases VA medical examinations must consider both 
onset as well as aggravation theories of increased 
disability.  Allen, 7 Vet. App. at 449-50.  An April 1995 
Memorandum from the VA Director of the Compensation and 
Pension Service and VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
PART VI, para. 7.62, require a medical examination, including 
review of the claims folder, for the purpose of establishing 
the baseline level of a non-service connected disability and 
the level of additional disability which is considered 
proximately due to the service-connected disability.  See 
McQueen v. West, 13 Vet. App. 237, 241 (1999).

Initially, the Board notes that 38 U.S.C.A. § 1103 is not 
applicable to the veteran's claims for service connection for 
nicotine dependence and disabilities resulting therefrom, as 
that statute is only applicable to claims filed after June 9, 
1998, and the veteran's claim was filed in May 1998.

In VAOPGCPREC 2-93, VA's General Counsel concluded that (1) a 
determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  See Davis (Laveina) v. West, 
13 Vet. App. 178, 183 (1999).  In VAOPGCPREC 19-97, VA's 
General Counsel determined that secondary service connection 
for death or disability attributable to tobacco use 
subsequent to military service could be established based on 
nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion noted that the VA Under Secretary for Health had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.  Id.  
The BVA is statutorily bound to follow the precedential 
opinions of the VA Office of General Counsel.  Id.

The facts of that case are similar to the present case.  In 
that case, which held that the claim was not well grounded 
(however, see above as to the Veterans Claims Assistance Act 
of 2000), the majority of the medical evidence of record 
indicated that the veteran's lung cancer was most likely 
caused by smoking.  The appellant (the veteran's widow) 
stated that when she met the veteran in 1956, he was already 
smoking.  Also, it appears that the veteran permanently quit 
smoking at some point between 1968 and 1970, eight to ten 
years after his discharge from service in 1960.  Id.  The 
Court held that the appellant had not submitted a well-
grounded claim for direct service connection for the cause of 
the veteran's death because there was no medical evidence 
that suggested in any way that the veteran incurred lung 
cancer in service or that there existed an etiological 
relationship between his lung cancer and in-service smoking.  
(italics in original); Id.  The appellant argued that it was 
impossible to obtain a medical opinion regarding whether the 
veteran's in-service or postservice smoking caused his lung 
cancer.  Id.  The Court agreed that that may be true, but it 
was, under the circumstances of that case, irrelevant.  Id.  
The Court observed that Congress has provided several methods 
of assisting certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to harmful 
substances in service. See, e.g., 38 U.S.C.A. § 1112(c) 
(relating to radiation exposure); 38 U.S.C.A. § 1116 
(relating to exposure to certain herbicides).  Id.  The Court 
then observed that, in this case, as to carcinogens ingested 
by cigarette smoking, no such provision exists; therefore, 
medical evidence must be submitted of a plausible nexus 
between in-service smoking and a subsequent diagnosis of lung 
cancer.  Moreover, even in cases where a disability is 
presumed service connected because of in-service exposure to 
ionizing radiation or Agent Orange, an intercurrent cause can 
rebut the presumption of service connection.  See 38 C.F.R. 
§ 3.307(d), 3.309(d), (e); Davis, at 183-84.  Similarly, in 
this case the effect of postservice smoking, as an 
intercurrent cause, is relevant to the question of etiology 
between in-service smoking and a postservice diagnosis of 
lung cancer.  Davis, at 184.

The Court held that the appellant had also not submitted a 
well-grounded claim for secondary service connection of the 
veteran's lung cancer from smoking, including postservice 
smoking, due to nicotine addiction because the veteran was 
never diagnosed with having incurred nicotine addiction in 
service.  Id.  The appellant in that case argued that 
nicotine dependence can be demonstrated based on the 
veteran's long history of smoking.  The Court, however, held 
that nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Id.  Finally, 
the Court observed that a medical professional might render 
such an opinion after the veteran's discharge from service, 
based on past medical history, although the veteran's 
postservice smoking represented a possible intercurrent cause 
of his lung cancer.

Thus, after applying the above rationale, since, in this 
case, the requirements for a well grounded claim are 
identical to those for a grant of service connection, to the 
facts noted below, the Board finds it must remand the 
veteran's claims related to smoking for a VA pulmonary 
examination and etiology opinions.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(July 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In that regard, the Board notes that the veteran's private 
medical records do not appear to be complete, as they do not 
contain any records from a Dr. Tillis, in Peoria, Illinois, 
whom the veteran identified during his September 1999 
personal hearing at the RO as having rendered a diagnosis of 
emphysema.  Therefore, a search for those medical records 
should be accomplished.  When the claimant has provided 
concrete data as to time, place and identity, VA must provide 
assistance in obtaining relevant records from private 
physicians, and must obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence already of record.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990); Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992); Olson v. Principi, 3 Vet. App. 480, 
482-83 (1992); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

The Board also notes the veteran has indicated he is 
receiving Social Security disability benefits, and that those 
records, including all medical reports included therein, have 
not been obtained and associated with the claims file.  These 
records must be obtained.  VA's duty to assist includes the 
acquisition of Social Security Administration records and the 
appropriate consideration and weighing of that evidence.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  That duty includes 
obtaining the supporting medical records.  See Mazors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the full name and address for 
Dr. Tillis, in Peoria, Illinois, who 
purportedly rendered the diagnosis of 
emphysema.  All medical records for the 
veteran should be obtained from that 
physician and associated with the claims 
file.  After completion of this 
development, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  After completion of the above 
development, and even if no records are 
ultimately obtained, the veteran should 
be provided a VA examination by a 
pulmonary specialist, to determine the 
existence and level of disability of any 
pulmonary disorders.  The claims file and 
a complete copy of this REMAND must be 
provided the examiner for review prior to 
the examination, and the examination 
report MUST note the examiner reviewed 
the file, including the veteran's service 
medical records, all private and/or VA 
medical records in the file, the 
transcript of the veteran's September 
1999 personal hearing, and all statements 
in the claims file by the veteran and 
other lay persons.  All indicated studies 
necessary to diagnose and render the 
opinions requested should be 
accomplished.

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran incurred a 
nicotine dependence disability during his 
active duty service, as opposed to 
whether the veteran acquired a nicotine 
dependence disability subsequent to his 
active duty service.  If the answer to 
the first part of that question is in the 
affirmative, the examiner is requested to 
render an opinion as to whether it is at 
least as like as not that the veteran's 
inservice nicotine dependence proximately 
caused or aggravated any currently 
diagnosed pulmonary disorder, as opposed 
to whether his postservice smoking 
history or nicotine dependence, as an 
intercurrent cause, caused or aggravated 
any disorder.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claims.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claims for 
service connection, and if appropriate, 
to rate any service-connected 
disabilities.  If not, the reports should 
be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4. The RO should then adjudicate the 
appealed service connection issues, on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including Allen, supra, and M21-1, PART 
VI, para. 7.62.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
applicable time to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


